Name: Decision of the EEA Joint Committee No 40/2000 of 11 April 2000 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: cooperation policy;  politics and public safety;  management;  European construction
 Date Published: 2000-06-15

 Avis juridique important|22000D0615(16)Decision of the EEA Joint Committee No 40/2000 of 11 April 2000 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms Official Journal L 141 , 15/06/2000 P. 0068 - 0068Decision of the EEA Joint CommitteeNo 40/2000of 11 April 2000amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 71/1999 of 2 June 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include Council Decision 1999/847/EC of 9 December 1999, establishing a Community action programme in the field of civil protection(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in Article 10(8) (Civil protection) of Protocol 31 to the Agreement:"- 399 D 0847: Council Decision 1999/847/EC of 9 December 1999 establishing a Community action programme in the field of civil protection (OJ L 327, 21.12.1999, p. 53)."Article 2Article 10 of Protocol 31 to the Agreement shall be amended as follows:1. The word "programme" in paragraphs 5, 6 and 7 shall be replaced by the word "programmes".2. The word "committee" in paragraph 7 shall be replaced by the word "committees".3. The word "act" shall be replaced by the word "acts".Article 3This Decision shall enter into force on 1 July 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 11 April 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) Not yet published in the Official Journal.(2) OJ L 327, 21.12.1999, p. 53.(3) Constitutional requirements indicated.